UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-1784



STEPHANIE ATCHLEY,

                                               Plaintiff - Appellant,

          versus


BAPTIST HOSPITAL AND MEDICAL CENTER, and per-
sons of Baptist Hospital and Medical Center;
LEN PRESLAR, Administrator; JOHN WILLIAMS,
Chief of Security; J. T. MOSER, Security;
GEORGE JACOBS, Head of Security; WOMBLE,
CARLYLE, SANDRIDGE AND RICE LAW FIRM; TONY
BRETT, Attorney; KENNETH MOSER, Attorney,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., District
Judge. (CA-99-1143-1)


Submitted:   August 30, 2000              Decided:   September 6, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephanie Atchley, Appellant Pro Se. Robert Andrew Ford, Demetrius
L. Worley, TUGGLE, DUGGINS & MESCHAN, P.A., Greensboro, North Caro-
lina; William Cranford Raper, WOMBLE, CARLYLE, SANDRIDGE & RICE,
Charlotte, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Stephanie Atchley appeals the district court’s order dismiss-

ing her civil rights complaint for failing to state a claim under

Rule 12(b)(6) of the Federal Rules of Civil Procedure.    Atchley

filed a complaint against Baptist Hospital and Medical Center

(“Hospital”), several of its employees, and attorneys representing

the hospital, claiming that she was improperly barred from using

the hospital’s chapel.   We have reviewed the record and the dis-

trict court’s memorandum opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Atchley v. Baptist Hosp. No. CA-99-1143-1 (M.D.N.C. May 17, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                2